Citation Nr: 0908827	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-28 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for right hip disorder, to 
include as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied service connection for the 
above-referenced claim.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran currently has a right hip disorder that is 
etiologically related to his period of active service or to 
his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right hip disorder, to include as secondary to a service-
connected left knee disability, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in September 2003, the veteran was notified 
of the information and evidence necessary to substantiate his 
claim.  VA told the veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided VA medical examinations in October 2003, May 
2005, June 2005, and September 2005.  The claims file was 
reviewed by a VA examiner in January 2004 for the purposes of 
obtaining a medical opinion as to the etiological cause of 
his right hip pain.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West 12 Vet. App. 341, 346 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 

Facts and Analysis

The veteran essentially contends that his service-connected 
left knee disability has caused his right hip disorder.  He 
claims that ever since an in-service injury to his left knee 
in 1966, he has placed more weight on his right leg to avoid 
placing weight on his left knee.  According to the veteran, 
he has constant right hip pain, which he attributes to his 
placing more weight on his right leg.

The RO obtained the veteran's service medical records, which 
are negative for a diagnosis of a right hip condition.  While 
a left knee injury was noted on the September 1967 separation 
medical examination report, there was no diagnosis of a right 
hip condition at the time of separation.  In the associated 
report of medical history, the veteran did not report having 
any right hip pain.  

In March 2003, the veteran underwent a VA physical 
examination.  The associated examination report is negative 
for any reports of right hip pain.  The veteran reported 
falling and injuring his hip due to an episode of his knee 
giving out.  No further details regarding the incident were 
reported.  

The veteran underwent a VA joints examination in October 
2003, at which time he reported favoring his left knee and 
leg, putting more pressure on his right side, and 
experiencing right hip pain.  He indicated that his right hip 
pain began approximately two years prior.  He described 
having right hip pain with initial ambulation after standing 
up from a sitting position.  The examiner observed that the 
veteran walked with a limp.  Physical examination revealed no 
tenderness, swelling, or edema in the right hip.  Some 
pronation of the feet was noted; however, there were no usual 
corns or calluses.  Examination of the back revealed forward 
flexion to 80 degrees, with some discomfort noted in the 
lower back with external rotation, lateral bending, and 
rotation to either side.  The veteran reported having right 
hip pain when lying on his stomach or right side.  Pain was 
noted in his posterior lateral right hip, upon performing the 
Patrick test.  His leg lengths were found to be the same.  
Motor function was reported as 5 out of 5, with a decrease in 
right ankle deep tendon flexion as compared to the left side.  
Straight leg raises were reported as 70 degrees with some 
discomfort noted in the posterior lateral right hip area.  
The associated X-ray of the right hip revealed no fracture, 
dislocation, bone destruction, or soft tissue abnormality; 
the impression was a normal right hip.  The diagnosis was 
strain of the right hip and pelvic area.

In January 2004, the veteran's claims file, to include the 
October 2003 VA joints examination and radiology reports, was 
reviewed by a VA examiner in order to obtain an opinion as to 
the etiology of his right hip condition.  Based on his review 
of the claims file, the examiner stated that the exact 
etiology of the veteran's right hip condition was unclear, as 
the X-ray of his hip was normal.  The examiner noted that an 
October 2003 X-ray of the lumbar spine showed some 
degenerative lumbar disc disease; he indicated that the 
veteran's right hip pain may be referred from his lumbar 
spine.  Ultimately, the examiner stated that there was not 
enough objective evidence available to say whether the 
veteran's right hip pain was more likely than not due to his 
service-connected left knee disability.

The veteran underwent a second VA joints examination in May 
2005, at which time he reported his symptomatology as 
described above.  The examiner noted that the veteran walked 
with no noticeable limp and that he was able to get up from a 
low chair into a standing position without assistance.  The 
veteran reported his pain to occur in a location identified 
by the examiner as the proximal greater trochanteric bone, 
and the examiner noted that the area was not tender to the 
touch.  Examination of the back revealed no muscle spasms and 
forward flexion to 60 degrees without significant pain.  The 
veteran reported some discomfort in the  posterial lateral 
aspect of his right hip and buttock on the first extension of 
his back, but no reports of discomfort on repeated range of 
motion.  Results of the Trendelenburg test were negative.  
Straight leg raises were 30 degrees on the right, with 
hamstring tightness and some reports of discomfort in the 
right hip.  Performance of the Patrick test produced 
discomfort on internal rotation of the right hip.  There was 
some pronation of the feet, but no noted corns, calluses, or 
skin irritation.  The veteran's leg lengths were the same and 
his neurovascular status seemed intact.  Radiology 
examination revealed a normal right hip; however, diffuse 
degenerative disease, mild hyperlordois and levoscoliosis was 
noted in the lumbar spine.  The examiner opined that "it is 
less likely than not that his left knee condition is the 
cause of his right hip pain."  He concluded that the 
veteran's right hip pain was "more likely than not coming 
from or radiating from his thoracolumbar spine."  However, 
the examiner ordered radiology testing of the right hip "to 
see if there might be some other cause of his right knee 
pain."

Additional radiology examinations of the spine and the joints 
of the lower extremities were performed in June 2005 and 
September 2005.  A June 2005 whole body bone imaging scan 
revealed mild scoliosis of the lumbar spine with convexity to 
the left and a mildly increased tracer uptake in the left 
knee.  No other abnormalities were noted.  A September 2005 
magnetic resonance imaging (MRI) study of the spine revealed 
mild scoliosis of the lumbar spine, convexed to the left, 
diffuse disc bulges of the lumbar spine, and a left-sided L3-
L4 protrusion.  A MRI of the right hip, also performed in 
September 2005, revealed a normal study.  The examiner stated 
that a "review of [the] MRI of the lumbar spine suggests 
some disc at [the] L2-L3 to the right side and this might 
explain his right pelvic pain."

Having reviewed the evidence of record in light of the 
pertinent laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although the evidence indicates that the veteran was 
diagnosed with a right hip strain in October 2003, the 
evidence does not clearly demonstrate, with any degree of 
certainly, that a chronic right hip disorder persists, or 
that any right hip symptomatology has been caused by his 
period of active service.  There is no showing that he had a 
right hip condition in service or for years following 
separation.  The October 2003 VA examination report shows 
that the veteran reported that his right hip pain manifested 
two years prior.  Additionally, there is no other credible 
medical or lay evidence of a nexus between his period of 
active service and his right hip diagnosis.  Given the 
absence of credible evidence linking the veteran's right hip 
condition to his service, service connection is not warranted 
on a direct basis.  See 38 U.S.C.A. § 1110; C.F.R. 38 § 
3.303.

Moreover, there is no probative medical evidence of record 
showing that his right hip condition was caused or aggravated 
by his service-connected left knee disability to warrant 
service connection on a secondary basis.  See 38 C.F.R. § 
3.310; Allen, 7 Vet. App. 439.  To the contrary, the May 2005 
VA examiner found that it was less likely than not that the 
veteran's right hip pain was caused by his service-connected 
left knee disability.  The examiner indicated that the 
veteran's right hip symptomatology may be related to a low 
back condition.  This opinion is buttressed by a September 
2005 MRI, which found no pathological abnormality of the 
right hip, and prompted the examiner opine "review of [the] 
MRI of the lumbar spine suggests some disc at [the] L2-L3 to 
the right side and this might explain his right pelvic 
pain."  The Board finds that the VA medical opinions dated 
in May 2005 and September 2005VA, collectively, carry 
significant probative weight are probative because they are 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by a detailed rationale.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  The veteran has 
not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board has considered the veteran's statements in support 
of his claim that he has a right hip disorder as a result of 
his service-connected left knee disability. While he is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In essence, there is no competent medical 
evidence that the veteran currently has a right hip disorder 
related to his service-connected left knee disability.  See 
Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  
 
As the evidence of record is against the claim on either a 
direct or secondary basis, the benefit of the doubt rule does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
The veteran's claim for service connection for a right hip 
disorder, to include as secondary to his service-connected 
left knee disability, is denied.

ORDER

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected left knee 
disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


